Case 1:18-Cr-OOO41-.]A.]-HCA Document 44 Filed 02/21/19 Page 1 of 7

AO 245B (Rev. 02/] 8) Judgment in a Critninal Case

 

vi Sheet l
UNITED STATES DISTRICT COURT
sOUTHERN DISTRICT OF IOWA
UNITED sTATEs 01= AMERtCA § JUDGMENT IN A CRIMINAL CASE
v- )
Jamie Lynn Opalia § Case Numbcr: 1:18-CR-00041-001
§ UsM Number; 18749-030
) Joshua W. Weir

 

Det`endant‘s Attorncy

THE DEFENDANT:
!ipl€ad@d guilty 10 COum(S) Count One of the indictment need on Juiy 31, 2013.

|:l pleaded nolo contendere to count{s)

 

which was accepted by the court.

|:l was found guilty on count(s)

 

after a plea ofnot guilty
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Ofi'ense Ended Count

 

42 U.S.C. § 408(a) Socia| Security Representative Payee Fraud 08!31!2017 One

[:I See additional count(s) on page 2

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

[:l The defendant has been found not guilty on count(s)

 

l:\ Count(s) E is |:| are dismissed on the motion of the United States.

 

lt is ordered that the defendant must notify the United States Attorney for this district within 30 dafis of any chan e of name, residence,

or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fu y paid. It` or ered to pay restitution,

the defendant must notify the court and United States attomey of material changes in economic circumstances

February 19, 2019

Date ot` Imposition of Judgment

'»` \ '
Signaturc n Q

John A. Jarvey, C|'iief U.S. District Judge
Name ol`.iudge Titlc ofJudge

 

 

February 2 \ ,2019

Date

 

Case 1:18-Cr-OOO41-.]A.]-HCA Document 44 Filed 02/21/19 Page 2 of 7

AO 2458 (Rev. 02!18) judgment in a Criminal Case
vi Sheet 2 - Imprisonment

Judgment Page: 2 of 7
DEFENDANT: Jamie Lynn Opa|ia

CASE NUMBER: 1 :18-CR-00041-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:
Three months as to Count One of the |ndictment filed on July 31, 2018.

l:l The court makes the following recommendations to the Bureau of Prisons:

\:i The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

|:l at ______ |:I a.m. l] p.m. on

 

l:l as notified by the United States Marshal.

d The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
I:l before on
j as notified by the United States Marshal.

 

tr l:| as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed thisjudgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

Case 1:18-Cr-OOO41-.]A.]-HCA Document 44 Filed 02/21/19 Page 3 of 7

AO 2458 (Rev. 02/ 18) .ludgment in a Criminal Case
vl Sheet 3 _ Supervised Release

DEFENDANT: Jamie Lynn Opa|ia J“dsmenf Paee= 3 of 7
CASE NUMBER: 1:18-CR-00041-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Three years as to Count One of the |ndictment H|ed on July 31, 2018.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:| The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (check ifapplicable)

4, |onu must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check i_'fapplr'cable)

5_ MYou must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

6_ [] You must comply with the requirements of the Sex Offender Registration and Notiftcation Act (34 U.S.C. § 20901, et seq.)

as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
are a student, or were convicted of a qualifying offense. (check ifapplicable)

7 . |:| You must participate in an approved program for domestic violence (check ifapplicable)

wt~>.~

You must comply with the stande conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Case 1:18-Cr-OOO41-.]A.]-HCA Document 44 Filed 02/21/19 Page 4 of 7

AO 2453 (Rcv. 02!18) Judg'ment in a Criminal Casc

vi

DEFENDANT; Jamie Lynn Opa|ia

Shcct 3A _ Supcrviscd Relcasc

Judgment Pagc: 4 of7

CASENUMBER; ‘1:18-CR-00041-00‘l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised reiease, you must comply with the following standard conditions of supervision These conditions are imposed
because they estabiish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

L)J

Z~"P

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Af`ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You tnust allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week} at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work ( such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony1 you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of` causing bodily injury or death to another person such as nunchakus or tasers).
You must not actor make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer detemrines that you pose a risk to another person (including an organization}i the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Ofiice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvr`ew ofProbatr`on and Srrpervr`sed
Rei'ease Condr`tr`orrs, available at: www.uscourts.gov.

Defendant‘s Signature 7 Date

Case 1:18-Cr-OOO41-.]A.]-HCA Document 44 Filed 02/21/19 Page 5 of 7

AO 245B (Rev. 02/|8) Judgment in a Criminal Case

vl Sheet 3D _ Supervised Release

DEFENDANT; Jamie Lynn opaiia J“dg'“°“"’age: 5 °"

CASE NUMBER: 1:18-CR-00041-001

SPECIAL CONDITIONS OF SUPERVISION

You must participate in the Location Monitoring Program for a period of 90 days utilizing radio frequency (RF) monitoring
and shall abide by all technology requirements You must remain at your residence at all times except for employment
education, religious services, medical, substance abuse treatment, mental health treatment, attorney visits, court
appearances court ordered obligations, or other activities approved by the probation ofncer. You must follow all program
rules. You will pay for the location monitoring equipment at the prevailing rate or in accordance with your ability to pay, as
directed by the probation officer.

You must participate in a cognitive behavioral treatment program, which may include joumaling and other curriculum
requirements, as directed by the U.S. Probation thcer.

You must pay restitution to Socia| Security Administration in the amount of $22,552. You will cooperate with the U.S.
Probation Officer in developing a monthly payment plan consistent with a schedule of allowable expenses provided by the
U.S. Probation Oftice. You may be required to participate in an lRS Offset Program and/or Treasury Offset Program which
may include the garnishment of wages or seizure of all or part of any income tax refund and/or any government payment to
be applied toward the restitution balance.

You must comply with the terms and conditions ordered by the iowa Child Support Recovery Unit, for the State of lowa, in
Case Number 715626, requiring payments for the support and maintenance of A.O. and the custodial parent with whom
this child is living.

You must not apply for, solicit, or incur any further debt, included but not limited to |oans, lines of credit, or credit card
charges, either as a principal or cosigner, as an individual, or through any corporate entity, without first obtaining written
permission from the U.S. Probation Offtcer.

You must provide complete access to Hnancial information, including disclosure of all business and personal finances, to
the U.S. Probation Oflicer.

You must participate in a program of testing and/or treatment for substance abuse, as directed by the Probation Oflicer,
until such time as the defendant is released from the program by the Probation Oftice. At the direction of the probation
office, you must receive a substance abuse evaluation and participate in inpatient and/or outpatient treatment, as
recommended. Participation may also include compliance with a medication regimen. You will contribute to the costs of
services rendered (co-payment) based on ability to pay or availability of third party payment You must not use alcohol
and/or other intoxicants during the course of supervision

You must submit to a mental health evaluation. lf treatment is recommended, you must participate in an approved
treatment program and abide by all supplemental conditions of treatment Participation may include inpatient/outpatient
treatment and/or compliance with a medication regimen. You will contribute to the costs of services rendered
(co-payment) based on ability to pay or availability of third party payment

You will submit to a search of your person, property, residence, adjacent structures, office, vehicle, papers, computers (as
defined in 18 U.S.C. § 1030(e)(1)), and other electronic communications or data storage devices or media, conducted by a
U.S. Probation Officer. Fai|ure to submit to a search may be grounds for revocation. You must warn any other residents
or occupants that the premises and/or vehicle may be subject to searches pursuant to this condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that you have violated a condition of
your release and/or that the area(s) or item(s) to be searched contain evidence of this violation or contain contraband. Any
search must be conducted at a reasonable time and in a reasonable manner. This condition may be invoked with or
without the assistance of law enforcement including the U.S. Marshals Service.

Case 1:18-cr-OOO41-.]A.]-HCA Document 44 Filed 02/21/19 Page 6 of 7

,!\() 245B (Rev. U'_Zfl 8) .ludgment in a Criminal Case
Vl Sht:ct 5 - Criminal Monclary Pcnalties

DEFENDANT; Jamie Lynn opalia J“"g‘“e“‘ Pag°: 6 °fl
CASE NUMBER: 1;1e-cR-00041-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

|:| Pursuant to 18 U.S.C. § 3573. upon the motion of the government the Court hereby remits the defendant's Special Pena|ty
Assessment; the fee is waived and no payment is required.

Assessment JVTA Assessment * Fine Restitution
TOTALS $ 100.00 $ 0.00 $ 0.00 $22,552.00
[:| The determination of restitution is deferred until . An .»tmended Jndgmen! in a (,`rt`mimt! Case mo 2450 will be entered

after such determination

ij The defendant must make restitution (including community restitution) to the following payees in the amount listed belo\v.

If the defendant makes a partial payment, each pa}éee shall receive an approximately rogo§tioned payinent, unless specified otherwise in

the priority order or percentage payment column elow. However, pursuant to 18 .S 3664(1), ali nonfederal victims must be paid
before the Unlted States is paid.

Name of Payee Totai Loss** Restitution Ordered Prioritv or Percentage

Socia| Security Administration $22,552.00
Debt Management Section

Attn: Court Refund

PO Bo)< 2861

Philadelphia, PA 19122

TOTALS $0.00 $22,552.00

ij Restitution amount ordered pursuant to plea agreement $

|:l The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(D. Al| ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|§2{ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
g the interest requirement is waived for the [:| fine d restitution.

|:l the interest requirement forthe |:] fine |:] restitution is modified as follows:

* Justice for Victims ofTraffiekinv Act of 2015` Pub. L. No. l 14-22

** Findings for the total amount of’|osses are reqouired under Chapters 109A, l 10, l lOA, and l 13A ofTitle 18 for offenses committed on or
after September 13, 1994, but before April 23, l 96_

Case 1:18-cr-OOO41-.]A.]-HCA Document 44 Filed 02/21/19 Page 7 of 7

AO 2453 (Rev. 02/18) .ludgment in a Criminal Case
vl Sheet 6 - Schedule of Payments

 

Judgment Page: 7 of 7
DEFENDANT: Jamie Lynn Opa|ia

CASE NUMBER: 1 :18-CR-00041-OO1

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A ij Lump sum payment of $ 22,652.00 due immediately, balance due
|:| not later than , or

g in accordance |:| C, |:| D, |:| E,or MFbeiow;or

B I:| Payment to begin immediately (may be combined with |j C, |:| D, or \:l F below); or

C |:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period ot`
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D |:| Payment in equal (e.g., weekly, momhly, quarterly) installments of $ over a period of
_i (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

 

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 ar 60 days after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F d Special instructions regarding the payment of criminal monetary penalties:

All criminal monetary payments are to be made to the Clerk's Oft`ice, U.S. District Court, P.O. Box 9344,
Des Moines, IA. 50306-9344.

While on supervised release, you shall cooperate with the Probation Officer in developing a monthly payment plan
consistent with a schedule of allowable expenses provided by the Probation Oft'ice.

Unless_the court has expressly ordered otherwise, if this 'udgmentimposes imprisonment, pa ment of criminal monetary enalties is due during
the period of imprisonment All crimnal monetary pena ties except those payments made t ough the Federal Bureau o Prisons’ lnmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[l Joint and Several

Defendant and _Co-Defend_ant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

ij The defendant shall pay the cost of prosecution

|:l

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the followin order1 (1) assessment (2) restitution principal (3) restitution interest, (4) fine principal,($) fine
interest, (6) community restitution, (7) JV lA assessment, and (8; costs, including cost of prosecution and court costs.

